Case 1:13-cv-03702-CM-OTW Document 154 Filed 12/11/18 Page 1of5

  
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA; the States of
CALIFORNIA, COLORADO, CONNECTICUT,
DELAWARE, FLORIDA, GEORGIA, HAWAII,
ILLINOIS, INDIANA, IOWA, LOUISIANA,
MARYLAND, MASSACHUSETTS, MICHIGAN,
MINNESOTA, MONTANA, NEVADA, NEW
HAMPSHIRE, NEW JERSEY, NEW MEXICO,
NEW YORK, NORTH CAROLINA, OKLAHOMA,
RHODE ISLAND, TENNESSE, TEXAS,
VIRGINIA, WASHINGTON, and WISCONSIN; the
DISTRICT OF COLUMBIA, the CITY OF
CHICAGO, and the CITY OF NEW YORK; ex rel.,
CHARLES ARNSTEIN AND HOSSAM SENOUSY,

Plaintiffs and Relators,
-against- 13 Civ. 3702 (CM)
TEVA PHARMACEUTICALS USA, INC., TEVA
NEUROSCIENCE, INC., and TEVA SALES AND
MARKETING, INC.

Defendants.

ORDER REQUIRING PLAINTIFF-RELATORS TO SUBMIT
SUPPLEMENTAL BRIEFING
McMahon, C.J.:
Subsequent to this Court’s decision in United States ex rel. Arnstein v. Teva Pharm. USA,
inc., No. 13-cv-3702, 2016 WL 750720 (S.D.N.Y. Feb. 22, 2016), the United States Supreme
Court decided the case entitled Universal Health Servs., Inc. v. United States ex rel. Escobar,

136 S. Ct. 1989 (2016) (Escobar). This case overturned long-standing Second Circuit precedent

PRONTCALLY FOULED |

 
Case 1:13-cv-03702-CM-OTW Document 154 Filed 12/11/18 Page 2of5

and announced an important new rule for proving cases brought under the federal False Claims
Act. Escobar, 1368S. Ct. at 2002-04.

Specifically, after noting that “a misrepresentation about compliance with a statutory,
regulatory, or contractual requirement must be material to the Government’s payment decision
in order to be actionable under the False Claims Act,” id. at 2002 (emphasis added), the Supreme
Court went on to say that “[t]he materiality standard is demanding,” id. at 2003. Prior to
Escobar—at least in this Circuit—a plaintiff could establish materiality for False Claims Act
purposes simply by identifying a statute, regulation, or contract provision, compliance with
which was a condition of payment by the Government. United States ex rel. Mikes v. Straus, 274
F.3d 687, 698 (2d Cir. 2001) (Mikes). After Escobar, that is no longer the case: a
“misrepresentation cannot be deemed material merely because the Government designates
compliance with a particular statutory, regulatory, or contractual requirement as a condition of
payment.” Escobar, 136 S. Ct. at 2003. “[W]hen evaluating materiality under the False Claims
Act, the Government’s decision to expressly identify a provision as a condition of payment is
relevant, but not automatically dispositive.” fd. “These rules lead us to disagree with the . . .
view of materiality ... that any statutory, regulatory, or contractual violation is material so long
as the defendant knows that the Government would be entitled to refuse payment were it aware
of the violation.” Jd. at 2004.

Lest there is any doubt, in United States ex rel. Bishop v. Wells Fargo & Co., 870 F.3d
104 (2d Cir, 2017) (Bishop), the Second Circuit confirmed that the rule of Mikes did not survive
Escobar, Bishop, 870 F.3d at 106. The Second Circuit acknowledged that Escobar had removed
materiality from the legislative realm and returned it to the judicial realm: “Instead of adopting a

circumscribed view of what it means for a claim to be false or fraudulent, concerns about fair
Case 1:13-cv-03702-CM-OTW Document 154 Filed 12/11/18 Page 3 of 5

notice and open-ended liability can be effectively addressed through strict enforcement of the
Act’s materiality and scienter requirements.” /d. at 107 (quoting Escobar, 136 8. Ct, at 2002).

What that means is that a gui tam plaintiff can no longer rely on a statutory or contractual
violation to “prove” materiality. Post-Escobar, “proof of materiality can include, but is not
necessarily limited to, evidence that the defendant knows that the Government consistently
refuses to pay claims in the mine run of cases based on noncompliance with the particular
statutory, regulatory, or contractual requirement. Conversely, if the Government pays a
particular claim in full despite its actual knowledge that certain requirements were violated, that
is very strong evidence that those requirements are not material. Or, if the Government regularly
pays a particular type of claim in full despite actual knowledge that certain requirements were
violated, and has signaled no change in position, that is strong evidence that the requirements are
not material.” Jd. at 2003-04.

Put otherwise, in order to prove materiality, a gui tam plaintiff must offer evidence from
which materiality can be inferred.

And, as other courts in this Circuit have recognized, Escobar’s “day of reckoning will
come at summary judgment.” United States ex rel. Gelman v. Donovan, No. 12-cv-5142, 2017
WL 4280543, at *7 (E.D.N.Y. Sept. 25, 2017).

Here, Defendants have moved for summary judgment on the basis that Plaintiff-Relators
have failed to offer any evidence of materiality. (Defs. Br. at 29.) Neither Plaintiff-Relators’
Memorandum of Law in Opposition to Summary Judgment nor their Rule 56.1 Counterstatement
points this Court to any evidence in the record submitted with their motion that they claim
creates a genuine issue of material fact with respect to materiality. The Court has also looked

ahead, to Plaintiff-Relators’ Proposed Jury Charge, Proposed Joint Pre-Trial Order (including

 
Case 1:13-cv-03702-CM-OTW Document 154 Filed 12/11/18 Page 4of5

Plaintiff-Relators’ factual contentions and order of proof), and Plaintiff-Relators’ Proposed
Special Verdict Form. In all of these documents, Plaintiff-Relators seem to think that they can
rely on the rule of Mikes to establish materiality. In fact, Plaintiff-Relators, perplexingly, have
expressly disclaimed the need to offer any evidence of materiality, writing that “violations of the
[Anti-Kickback Statute] are per se material under the FCA.” (Rels. Opp. at 29.)

That is no longer a good statement of the law. One would expect experienced counsel to
be aware that the rule has been changed by a court whose pronouncements I am not at liberty to
ignore,

I could, and probably should, grant the motion for summary judgment on the grounds that
Plaintiff-Relators have failed to point the Court to any evidence in support of their assertion of
materiality. Relators are not pre se; they have counsel, and this Court is not required to do
counsel’s work, or to save them from the consequences of an error that crosses the line into
malpractice.

But, this is not my first rodeo; the record in this case is voluminous, and I know full well
that, if I simply grant the motion, Plaintiff-Relators will go to the Court of Appeals and do what
they should have done here: scour the record and identify anything they can find that might
conceivably bear on the issue of materiality. Ifthe record contains such evidence, the Court of
Appeals might decide to overlook counsel’s failure to call that evidence to this Court’s attention
and remand the case for further proceedings. This Court has no interest in revisiting this motion.

Therefore, Plaintiff-Relators have until FRIDAY, DECEMBER 21, 2018 to submit a
supplemental brief in opposition, together with a supplemental Rule 56.1 counterstatement,

which must point this Court to evidence of materiality in the existing record, as required by
Case 1:13-cv-03702-CM-OTW Document 154 Filed 12/11/18 Page 5of5

Escobar. There will be no extension of this deadline; this is what counsel! should have done in
the first place.

Defendants will have until FRIDAY, JANUARY 4, 2019 to submit a supplemental
reply.

Should this Court deny Defendants’ motion for summary judgment, Plaintiff-Relators
will have SEVENTY-TWO (72) HOURS to submit an updated Proposed Joint Pre-Trial Order,
Proposed Jury Charge, Proposed Voir Dire Questions, and Proposed Verdict Form. Again, the
short deadline will not be extended, because this is what counsel should have done in the first

place.

Dated: December 11, 2018

, h s
Bus. hs é el

 

Chief Judge

BY ECF TO ALL PARTIES

 
